Order of the Surrogate’s Court of Queens county entered December 9, 1935, granting executors’ motion to strike out portions of the answer of the contestant; order entered December 23, 1935, granting motion to frame issues upon the jury trial thereof; order of December 12, 1935, granting motion of executors for a bill of particulars of the answer of the contestant, and order entered December 26, 1935, modifying a notice of examination before trial served by the contestant, affirmed, with one bill of ten dollars costs and disbursements; payable by appellant personally; the examination to proceed on five days’ notice and the bill of particulars to be served within twenty days after the completion of the examination. No opinion. Appeal from order entered December 24, 1935, denying a reargument of the motion for a bill of particulars resulting in the order of December 12, 1935, dismissed as not appealable, without costs. Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ., concur. [157 Misc. 431.]